In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________


No. 16-2000
DOUGLAS A. BIRD,
                                              Plaintiff-Appellant,

                                v.

NANCY A. BERRYHILL, Acting Commissioner of Social
Security
                                      Defendant-Appellee.
                    ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
     No. 1:15-cv-01177-WTL-MPB — William T. Lawrence, Judge.
                    ____________________

 SUBMITTED FEBRUARY 2, 2017 — DECIDED FEBRUARY 10, 2017
                 ____________________

    Before WOOD, Chief Judge, and POSNER and KANNE, Cir-
cuit Judges.
   POSNER, Circuit Judge. The Social Security Administration
denied Douglas Bird’s application for disability insurance
benefits. After he sought judicial review, 42 U.S.C. § 405(g),
the Commissioner agreed with him that the agency’s ad-
2                                                 No. 16-2000

verse decision should be set aside and moved that the matter
be remanded for further proceedings before an administra-
tive law judge. But that proposal did not satisfy Bird, who
wanted the district court to bypass further proceedings be-
fore an ALJ and instead simply direct the agency to award
him benefits. The district court refused, precipitating this
appeal.
    Bird claims that since 2006 he has been unable to engage
in gainful work because of migraine headaches, posttrau-
matic stress syndrome, tendonitis, and lower-back pain. In
2005, while serving in the Army National Guard, he injured
a tendon in his right shoulder and was operated on in 2006.
He reported to Veterans Affairs doctors that he suffered
hearing loss, migraines, and stiffness and pain in his hands,
back and right shoulder, as well as anxiety, weakness in
gripping objects, and ringing in his ears. The medical rec-
ords include contradictory opinions from treating physi-
cians—opinions clearing him to work and opinions pro-
nouncing him unemployable. The Department of Veterans
Affairs gave Bird a 70% service-connected disability rating
but pays him at the 100% rate because they found him un-
employable. But the administrative record does not indicate
what medical evidence the VA relied on.
    At a hearing before an ALJ, Bird discussed the VA’s dis-
ability finding and testified that his back pain and migraines
are severe and prevent him from working. His back pain, he
said, had worsened after he injured himself cutting up fallen
trees in his yard in 2012. And he added that about every oth-
er week a migraine does not respond to treatment, forcing
him to lie down for 12 to 24 hours, and that his tinnitus and
anxiety (related in part to his posttraumatic stress disorder)
No. 16-2000                                                   3

would cause problems in a work environment. A vocational
expert acknowledged that Bird is unemployable if severe
migraines would cause him to be unavailable an average of
three days each month. On the other hand, a nonexamining
state-agency physician reviewed Bird’s medical records and
testified that his impairments are not disabling. The ALJ
agreed with that assessment, reasoning that Bird was “not
entirely credible” and assigning no weight at all to his VA
disability rating. This ruling became the final decision of the
Commissioner when the Appeals Council denied review.
See Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015).
    In the district court Bird argued that the ALJ had erred in
discrediting his evidence and disregarding the VA’s disabil-
ity determination. The Commissioner asked for a remand to
allow the agency to consider Bird’s VA disability after ex-
panding the administrative record to include the medical
evidence that the VA had relied on. The court granted the
Commissioner’s motion and rejected Bird’s request to order
immediate benefits since, the court reasoned, the medical
evidence was not so one-sided as to compel a conclusion that
Bird is disabled. See Allord v. Astrue, 631 F.3d 411, 415–16
(7th Cir. 2011).
    In his brief on appeal challenging the district court’s de-
cision to remand his case for further proceedings rather than
ordering SSA to give him the benefits he is seeking, Bird fo-
cuses on alleged errors committed by the ALJ. But the
Commissioner did not defend the ALJ’s decision, which an-
yway has been vacated. Bird argues that the VA’s conclusion
that he is 70% disabled and therefore unemployable conclu-
sively establishes that he is disabled. He also asserts that re-
sults from a back x-ray and MRI, which he appended to his
4                                                   No. 16-2000

appellate brief but were not available to the ALJ, establish
that he has spinal fractures and bulging discs that exclude
him from gainful employment. See 20 C.F.R. pt. 404, subpt.
P, Appendix 1, Listing 1.04 (disorders of the spine).
    The VA’s finding that Bird is 70% disabled and unem-
ployable does not establish that he is entitled to SSA benefits.
See Allord v. Barnhart, 455 F.3d 818, 820 (7th Cir. 2006). The
VA’s disability percentage is based on the average impair-
ment in earning capacity caused by service-connected disa-
bilities, 38 C.F.R. §§ 4.10, 4.15, but the claimant can be rated
less than 100% disabled and still be found unemployable
and entitled to full disability compensation, if his disabilities
render him “unable to secure or follow a substantially gain-
ful occupation.” 38 C.F.R. § 4.16. Such a finding when made
is practically indistinguishable from the SSA’s disability de-
termination, which asks whether a medically determinable
impairment prevents the claimant from engaging in past rel-
evant work or any substantial gainful work that exists in the
national economy. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R.
§ 404.1505; Hall v. Colvin, 778 F.3d 688, 691 (7th Cir. 2015).
But there are differences in how the agencies evaluate
claims: the VA’s evaluation is pro-claimant rather than neu-
tral: “When after careful consideration of all procurable and
assembled data, a reasonable doubt arises regarding the de-
gree of disability such doubt will be resolved in favor of the
claimant.” 38 C.F.R. § 4.3; Hodge v. West, 155 F.3d 1356, 1362–
63 (Fed. Cir. 1998). That is not SSA’s approach.
   In any event the grounds for the VA’s decision finding
Bird to be 70% disabled and unemployable were not availa-
ble to the ALJ and neither were the results of Bird’s x-ray
and MRI. The record even includes evidence conflicting with
No. 16-2000                                                  5

a finding of disability—one of Bird’s treating physicians
cleared him to work, and a state-agency consultant opined
that he is not disabled.
   We close by noting for future reference a recent change in
SSA’s regulation regarding decisions by other governmental
agencies, such as the VA; see 20 C.F.R. § 404.1504. The cur-
rent regulation provides that a disability determination by
another agency does not bind the SSA. The new regulation
adds that for claims filed on or after March 27, 2017, SSA will
not try to analyze the other agency’s decision, although it
will consider the decision’s supporting evidence. Revisions
to Rules Regarding the Evaluation of Medical Evidence, 82
Fed. Reg. 5844, 5848–49 (Jan. 18, 2017) (to be codified at 20
C.F.R. pts. 404 and 416).
    Bird requests that the proceedings on remand be expe-
dited; the Commissioner agrees with the request.
                                                    AFFIRMED